treatment, thereby suggesting that the district court has no duty
                regarding notice of such treatment). Moreover, Walsh has failed to
                demonstrate that his substantial rights were violated, because he admits
                that he was aware the State was seeking such treatment.       See LaChance,
                130 Nev., Adv. Op. 29, 321 P.3d at 928 ("[Tlhe clear purpose of NRS
                207.010(2) is to ensure that the defendant has notice that the State will
                request habitual criminal adjudication."). He acknowledges that written
                notice was served on his attorney and states that he was personally made
                aware of the State's intent during his jury trial. Accordingly, Walsh has
                failed to demonstrate that the district court committed plain error in
                regard to the habitual criminal notification.'
                            Walsh next argues that the district court erred in accepting
                certified judgments of conviction as proof of two of his prior convictions in
                support of the habitual criminal adjudication, because the State's notice of
                intent to seek habitual criminal treatment also included for the same two
                prior cases guilty plea agreements that did not appear to be properly
                executed. Again, because he did not object below, we review Walsh's claim
                for plain error. LaChance, 130 Nev., Adv. Op. 29, 321 P.3d at 928. Walsh
                has not demonstrated error that is plain from the record. The certified
                judgments of conviction are prima facie evidence of the prior convictions,
                NRS 207.016(5), and they are facially constitutional as they indicate that


                      'Walsh contends for the first time in his reply brief that the State
                did not comply with statutory procedure because it filed a notice of intent
                to seek habitual criminal treatment instead of amending the information.
                See NRS 207.010(2). Because this argument was not raised in Walsh's
                opening brief, we do not consider it. See NRAP 28(c) (providing that a
                reply brief "must be limited to answering any new matter set forth in the
                opposing brief').


SUPREME COURT
         OF
      NEVADA
                                                       2
(0) 19.17A
                   Walsh was represented by counsel and was convicted of a felony in each
                   case, see Dressler v. State, 107 Nev. 686, 698, 819 P.2d 1288, 1296 (1991).
                   Any irregularity, in the signatures in accompanying guilty plea
                   agreements does not rebut that presumption of validity. Moreover, Walsh
                   has failed to demonstrate that his substantial rights were violated as he
                   does not dispute that the judgments of conviction are accurate or that he
                   was represented by counsel. Accordingly, Walsh has failed to demonstrate
                   that the district court committed plain error in regard to the habitual
                   criminal adjudication.
                               Walsh next argues that the district court improperly admitted
                   testimony about the results of narcotics field testing because it did "not
                   meet the applicable 'general acceptance' standard for the admission of
                   expert testimony" as set forth in Frye v. United States, 293 F. 1013 (D.C.
                   Cir. 1923). Trial counsel objected to the testimony, but on different
                   grounds. Accordingly, we review Walsh's claim for plain error. See Grey v.
                   State, 124 Nev. 110, 120, 178 P.3d 154, 161 (2008). Walsh has not
                   demonstrated error that is plain from the record. First, the testimony was
                   not "expert" testimony, because the record indicates that it was admitted
                   for the purpose of establishing why the witness submitted the substance to
                   the forensic laboratory for further testing, and not as "scientific, technical
                   or other specialized knowledge" introduced to "assist the trier of fact to
                   understand the evidence or to determine a fact in issue." NRS 50.275
                   (defining expert testimony). Second, even if it were expert testimony, NRS
                   50.275, not Frye, would govern its admissibility. Higgs v. State, 126 Nev.,
                   Adv. Op. 1, 222 P.3d 648, 659 (2010); Santillanes v. State, 104 Nev. 699,
                   704 n.3, 765 P.2d 1147, 1150 n.3 (1988). Moreover, Walsh has failed to
                   demonstrate that his substantial rights were violated because the forensic

SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    ce)
                     scientist, who was qualified as an expert in the identification of controlled
                     substances, testified shortly thereafter as to her methodology and
                     conclusions, which confirmed the results of the narcotics field test.
                                 Finally, Walsh argues in his reply brief that the prosecutor
                     committed repeated acts of misconduct. Because this argument was not
                     raised in Walsh's opening brief, we do not consider it. See NRAP 28(c).
                                 Having reviewed the claims Walsh raised in his opening brief,
                     we conclude they are without merit for the foregoing reasons. Accordingly,
                     we
                                 ORDER the judgment of conviction AFFIRMED.


                                                                       CJILett
                                                                   Saitta
                                                                                               , J.



                                                                                               , J.
                                                                   Gibbons


                                                                               &km.
                                                                   Pickering




                     cc: Hon. Kimberly A. Wanker, District Judge
                          David H. Neely, III
                          Attorney General/Carson City
                          Nye County District Attorney
                           Nye County Clerk




SUPREME COURT
         OF
     NEVADA
                                                            4
(0) I 947A    Zen.